DETAILED ACTION
Status
This Final Office Action is in response to the communication filed on 23 August 2022. No claims have been cancelled, claims 1-4, 7, 10-14, 17, and 20 have been amended, and no new claims have been added. Therefore, claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment overcomes the rejection(s) under 35 USC § 112(b); therefore, the Examiner withdraws the rejection(s).
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 112(d); therefore, the Examiner maintains the rejection(s) while updating the rejection to reflect the current phrasing.
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore, the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s amendment overcomes the rejection(s) under 35 USC §§ 102 and/or 103; therefore, the Examiner places new grounds of rejection.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Independent claims 1 and 11 each recite “embedding the attachment item in a conversation thread corresponding to the digital message”, dependent claims 4 and 14 each recite this as “not providing, at an interface of an application executed on a computing device corresponding to a recipient of the digital message, the attachment item”. There is no clear definition of what “embedding” means – there is just a description that an application does the embedding, that “systems and methods, such as those described herein, may be configured to embed attachment items during transmission of a digital message” (at Applicant ¶ 0023, as submitted), and Applicant ¶¶ 0080-0084 and Fig. 3 indicate a decision whether to embed (item 308, Applicant ¶ 0080) where a message is generated without an attachment item if the decision is to not embed (item 316, Applicant ¶ 0084) and the message is generated with the attachment item if the decision is to embed and then the item is provided (item 310, Applicant ¶ 0081). Therefore, since there is no specific definition, the plain meaning of the term is to be used (see MPEP § 2111.01), which is to enclose, make an integral part of, insert, and/or attach – as a journalist or the like is embedded in a military unit so as to become a part of the unit. The light of the specification indicates that embedding the attachment provides that attachment item to the recipient. The light of the specification also indicates that the item is not embedded and/or attached when it is not to be provided.
As such, the “not providing” of claims 4 and 14 appears to cancel the requirement at claims 1 and 11 of embedding the attachment item that has been selected and therefore, claims 4 and 14 are improper as failing to include all the limitations of the claim upon which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The Examiner suggests rolling claims 3-4 and 13-14 into the independent claims and including the decision step of whether to embed an attachment item as indicated at Applicant ¶ 0080 and Fig. 3, item 308 such that one or the other of 1) embedding and providing or 2) not embedding and not providing of the attachment item are included. It is noted, however, that this type of “branched” claim offering two separate alternatives that are contingent may invoke the precedent of Ex parte Schulhauser as explained at MPEP § 2111.04(II).
The Examiner further notes that if the embedding and providing of claims 1 and 11 is being canceled, as at dependent claims 4 and 14 per the above, this appears to also negate or cancel whatever specific and substantial utility the claims may provide. The utility of claims 1 and 11 as currently claimed appears to solely depend on, or be, the embedding of the attachment item such that it is provided. If the attachment item is not provided, it would appear that the utility of performing the other activities is merely “throw-away” utility that MPEP § 2107(II)(B)(1)(i) indicates is excluded from being considered specific and substantial utility.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method (claims 1-10), system (claims 11-19), and a device (claim 20), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a method for embedding information in a digital message, the method comprising: receiving a digital message from a computing device wherein the digital message includes information corresponding to input provided by a user at a messaging application using at least one input device associated with the computing device; identifying at least one keyword associated with the information of the digital message; identifying, using the information of the digital message, at least one intended recipient of the digital message; identifying at least one characteristic of the at least one intended recipient; identifying, using the at least one keyword and the at least one characteristic of the at least one intended recipient, an attachment item corresponding to the at least one keyword; embedding the attachment item in a conversation thread corresponding to the digital message; and updating a table of a database to indicate the digital message and the attachment item.
Independent claims 11 and 20 are parallel to claim 1 above, except directed to a system for embedding information in a digital message, the system comprising: a processor; and a memory including instructions that, when executed by the processor, cause the processor to perform the same or similar operations (at claim 11), and a computing device comprising: a processor; and a memory including instructions that, when executed by the processor, cause the processor to perform the same or similar operations (at claim 20).
The dependent claims (claims 2-10 and 12-19) appear to be encompassed by the abstract idea of the independent claims since they merely indicate rewards corresponding to the attachment item (claims 2, 7, 12, and 17), providing, or not providing, the attachment item at an application interface (claims 3-4 and 13-14), the attachment item being an advertisement (claims 5 and 15), scoring the digital message (claims 6 and 16), using natural language processing (NLP) to identify keywords (claims 8 and 18), using an AI engine with machine learning to identify keywords and training a machine learning model (claims 9-10 and 19).
The underlined portions of the claims are an indication of elements additional to the abstract idea (to be considered below).
The claim elements may be summarized as the idea of advertising based on a conversation; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations…) grouping of subject matter.
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are that it is a digital message, and from a computing device; the message is provided via an application using at least one input device associated with the computing device, that the claim is to a system for embedding information in a digital message, the system comprising: a processor; and a memory including instructions that, when executed by the processor, cause the processor to perform the operations, and/or a computing device comprising: a processor; and a memory including instructions that, when executed by the processor, cause the processor to perform the operations. These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment. 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.
The additional elements indicated above are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as indicated above, the additional elements are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception” that MPEP § 2106.05(I)(A) indicates to be insignificant activity addition.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility. Applicant ¶ 0030 indicates these devices as “any suitable computing device including a mobile computing device (e.g., a smart phone, tablet, or other suitable mobile computing device), a laptop-computing device, a desktop computing device, or any other suitable computing device” and Applicant ¶ 0127 specifically indicates that the computer(s) used to implement the claims are only required to be general-purpose computers.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the idea itself; therefore the dependent claims do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heath (U.S. Patent Application Publication No. 2014/0006129) in view of Goodman et al. (U.S. Patent Application Publication No. 2014/0100943, hereinafter Goodman).

Claim 1: Heath discloses a method for embedding information in a digital message, the method comprising:
receiving a digital message from a computing device wherein the digital message includes information corresponding to input provided by a user at a messaging application using at least one input device associated with the computing device (see Heath at least at, e.g., ¶¶ 0390, input devices, 0399, “electronic mail messages, discussion threads”, etc.; citation by number only hereinafter);
identifying at least one keyword associated with the information of the digital message (0399);
identifying, using the at least one keyword, an attachment item corresponding to the at least one keyword (0399);
embedding the attachment item in a conversation thread corresponding to the digital message (0399-0400, combine requested content, i.e., the messages and/or discussion threads, and combines them with the promotions, offers, coupons, etc. received for insertion); and
updating a table of a database to indicate the digital message and the attachment item (0536, “subsequent to sending data derived from each payment object to the corresponding payment provider, receiving input from the user that specifies that payment objects corresponding to the first payment method are to be sent to a third payment processor such that the database table is updated such that the third payment processor is associated with the first payment method without requiring the application to be recoded”, 0342, “In step 378, client application software 28 creates a refresh history event for that subcategory. In step 380, client application software 28 sends to the database thread a request to flush the current history. The content of that subcategory are then downloaded, (available on display device 40) as if they were new. In step 382, a message is sent to the database thread to do idle processing.”).
Heath, however, does not appear to explicitly disclose identifying, using the information of the digital message, at least one intended recipient of the digital message; identifying at least one characteristic of the at least one intended recipient; and identifying the attachment item as also further based on the at least one characteristic of the at least one intended recipient. Goodman, though, teaches “a system and/or methodology that facilitate presenting content-targeted advertisements to users and in particular, to senders or originators of messages” (Goodman at 0005), “[t]hus, the content of the outbound message can be analyzed and an advertisement based in part on the content of such message can be delivered to the message sender” (Goodman at 0006), that “[i]n a real-time messaging scenario, such as a chat or instant messaging conversation, the most current message entered and/or sent by the conversation's participants or a history of the parties' outgoing messages (e.g., last 10 messages, last 10 minutes of messages, etc.) can be analyzed” (Goodman at 0007) and “other types of information can be included in the content analysis …[e.g.], the user's information (e.g., profile) can be employed in combination with the content of the user's action. In addition, the user's demographic or geographic information can be considered. The recipient's domain or username can also be included in the content analysis” (Goodman at 0008, i.e., a characteristic of the intended recipient), that messages may not be provided, such as when “the content is not appropriate or does not warrant an advertisement. This can be particularly true when a topic of an outbound message or calendar entry denotes a negative subject matter such as death or some other failure (e.g., failed product, failed service, etc.)” (Goodman at 0009) and/or according to the level of service (Goodman at 0010), including inference schemes such as probabilistic inference of actions and/or events (Goodman at 0028) and “the user profile may include demographic or geographic information about the user such as an age range, occupation, time zone, or residence location. The recipient named in any outbound message can also be evaluated for its user name and/or domain along with the (body) content of such message” (Goodman at 0032) so that “[t]he advertisement can be appended to or otherwise inserted in the outbound message by an advertisement delivery component 140 and be viewable to the sender as well as the receiver of the message” (Goodman at 0029) in accord with the context of the message (Goodman at 0009, 0028) and inferred interest (Goodman at 0028). Therefore, the Examiner understands and finds that targeting content according to the content of a digital message and recipient characteristic is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to attach items of interest based on the context and characteristic(s) of the user(s).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the message ad targeting of Heath with the message targeting of Goodman in order to target content according to the content of a digital message and recipient characteristic so as to attach items of interest based on the context and characteristic(s) of the user(s).
The rationale for combining in this manner is that targeting according to the content of a digital message and recipient characteristic is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to attach items of interest based on the context and characteristic(s) of the user(s) as explained above.

Claim 2: Heath in view of Goodman discloses the method of claim 1, further comprising, in response to embedding the attachment item: determining a reward corresponding to the attachment item; and updating a user account associated with the user based on the reward (Heath at 0298, “The present invention further provides the use of various marketing and customer generation methods, including, but not limited to, social media platforms to generate traffic to the websites and access points for the present invention, e.g., but not limited to, a SOCIAL EARTH website, in order to provide a large subscriber base of Social Shoppers”, and “the invention can provide rewards to Social Shoppers for sharing experiences and capturing, processing, analyzing and filtering impressions across a broader range of mobile and wireless devices, user engagement impressions, media, search, video, mobile, cross-media and e-commerce impressions”, “the invention can provide Loyalty Card Programs that reward Social Shoppers each time they purchase a Social Earth Coupon”). 

Claim 3: Heath in view of Goodman discloses the method of claim 1, further comprising providing, at an interface of the messaging application executed on the computing device, the attachment item (Heath at 0018, “displayed as ad links, promotion or offer information”, 0020, displaying, 0331, advertising text and images are encrypted for secure transmission, client executing script that includes a list of impressions; Goodman at 0040, 0049, as combined above and using the rationale as at the combination above).

Claim 4: Heath in view of Goodman discloses the method of claim 1, further comprising not providing, at an interface of an instance of the messaging application executed on a computing device corresponding to the at least one intended recipient of the digital message, the attachment item based on the at least one characteristic of the at least one intended recipient (Heath at 0033, 0047, 0273 and 0560, “advertising images … integrated into the background” “integrated into the background of … [an] application” or “applications”, 0267 and 0272, “insert the virtual advertising images into a background” – therefore, not presenting at the messaging interface; Goodman at 0009, not providing when determined as “not appropriate”, 0030, “Alternatively, the advertisement can be presented to the sender via a pop-up window separate from the outbound message”, and thus not in the messaging application interface, as combined above and using the rationale as at the combination above).

Claim 5: Heath in view of Goodman discloses the method of claim 1, wherein the attachment item includes at least one advertisement (Heath at 0027, advertising and advertisements, 0033, 0047, 0267, 0272-0273 and 0560, “advertising images … integrated into the background” “integrated into the background of … [an] application” or “applications”; Goodman at 0005-0007, 0009-0010, 0028-0029, as combined above and using the rationale as at the combination above). 

Claims 11-15 and 20 are rejected on the same basis as claims 1-5 above since Heath discloses a system for embedding information in a digital message, the system comprising: a processor; and a memory including instructions that, when executed by the processor, cause the processor to perform the same or similar operations as at claims 1-5 above, and a computing device comprising: a processor; and a memory including instructions that, when executed by the processor, cause the processor to perform the same or similar operations as at claims 1-5 above (Heath at 0379-0380) 

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Heath in view of Goodman and in further view of Palihapitiya et al. (U.S. Patent Application Publication No. 2014/0100943, hereinafter Palihapitiya).

Claims 6-7 and 16-17: Heath in view of Goodman discloses the method and system of claims 1 and 11, but does not appear to explicitly disclose further comprising generating a score for the digital message based on the attachment item (claims 6 and 16) and further comprising: determining a reward based on the score of the digital message; and updating a user account associated with the user based on the reward (claims 7 and 17). Palihapitiya, however, teaches a network of client, social-networking, and third-party systems (Palihapitiya at 0010) to deliver advertisements (Palihapitiya at 0015-0016) including via “electronic messages (such as e-mail)” (Palihapitiya at 0016) and/or Short Message Service (SMS) (Palihapitiya at 0038), where a “web server may include a mail server or other messaging functionality for receiving and routing messages between social-networking system 160 and one or more client systems 130” (Palihapitiya at 0028), the advertisement selected based on scoring and constituting a reward-generating event (Palihapitiya at 0043), such as “an impression, click, click-through, or other suitable user interaction with the advertisement” (Palihapitiya at 0042) such that “Advertisements with higher ad-scores may generate more advertising revenue for social-networking system 160 (as a publisher of the advertisements), which social-networking system 160 may share with users” (Palihapitiya at 0039, see also 0047) in order that “user actions that may be incentivized … [and] also incentivize carriers” (Palihapitiya at 0003). Therefore, the Examiner understands and finds that scoring a message based on the attachment/advertisement and determining a reward based on the score so as to provide the reward (i.e., update a user account) is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to incentivize users and carriers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the message ad targeting of Heath in view of Goodman with the rewards of Palihapitiya in order to score a message based on the attachment/advertisement and determine a reward based on the score so as to provide the reward (i.e., update a user account) so as to incentivize users and carriers.
The rationale for combining in this manner is that scoring a message based on the attachment/advertisement and determining a reward based on the score so as to provide the reward (i.e., update a user account) is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to incentivize users and carriers as explained above.

Claims 8-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Heath in view of Goodman and in further view of Joe et al. (U.S. Patent Application Publication No. 2016/0330150, hereinafter Joe).

Claims 8-10, and 18-19: Heath in view of Goodman discloses the method and system of claims 1 and 11, but does not appear to explicitly disclose wherein identifying the at least one keyword associated with the digital message includes using natural language processing to identify the at least one keyword based on text associated with the digital message (claims 8 and 18), and wherein identifying the at least one keyword associated with the digital message includes using an artificial intelligence engine that uses at least one machine learning model to identify the at least one keyword based on text associated with the digital message, wherein the at least one machine learning model is trained using output of the at least one machine learning model (claims 9-10 and 19). Joe, however, teaches “an instant messaging service which enables a search function on a messaging user interface of the instant messaging application without switching to another screen for searching” (Joe at 0004) and that “[t]he user terminal 102 may set, as the recommended search word, a keyword … having a possibility of being used as a search word, among the plurality of keywords, by applying natural language processing, machine learning, or statistics technique to the plurality of extracted keywords” (Joe at 0151). Therefore, the Examiner understands and finds that identifying keywords by using natural language processing, and/or artificial intelligence using machine learning is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to enable providing results without requiring switching screens.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the message ad targeting of Heath with the keyword identification techniques of Joe in order to identify keywords by using natural language processing, and/or artificial intelligence using machine learning so as to enable providing results without requiring switching screens.
The rationale for combining in this manner is that identifying keywords by using natural language processing, and/or artificial intelligence using machine learning is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to enable providing results without requiring switching screens as explained above.

Response to Arguments
Applicant's arguments filed 23 August 2022 have been fully considered but they are not persuasive.

Applicant first argues the 112(b) rejections (Remarks at 8); however, the amendment appears to overcome the rejections, therefore, the argument is considered moot and not persuasive.

Applicant next argues the 112(d) rejections (Id. at 8-9); however, the light of the specification (as explained at the rejection above) indicates that the embedding includes providing the attachment item. Therefore, claims 4 and 14 appear to cancel the embedding requirement at claims 1 and 11 and therefore fail to include all the limitations of the parent claim(s). Please see the updated rejection above. As such, the argument is not persuasive.

Applicant then argues the 101 rejection (Id. at 9-10), indicating merely that “The rejections are respectfully traversed” and “While Applicant disagrees with the Examiner, Applicant has amended the claims in order to expedite prosecution” (Id. at 9) and then merely repeating each of independent claims (Id. at 9-10), without any explanation or reasoning as to why or how the claims and/or amendments overcome the rejection. Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them.

Applicant then argues the 102 and 103 rejections (Remarks at 11-15), merely alleging that Heath does not disclose or teach the amended portion of the claims, and/or that the secondary references combined in under 103 do not remedy this. The amendment necessitates new grounds of rejection as above; therefore, the arguments are considered moot and the Examiner is not persuaded.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Embed definition, from Merriam-Webster, downloaded from https://www.merriam-webster.com/dictionary/embed on 14 January 2022, explaining the plain meaning of the term “embed” (or “embedding” as the gerund).

The Examiner notes that each of the following indicate digital messages where advertising is attached/embedded to/with the message:
Marsh et al. (U.S. Patent No. 5,809,242, hereinafter Marsh) discloses Juno – the (believed to be) first “free” email system as supported by advertisements attached to, or embedded with, the emails – the advertising loaded to cache during downtimes and attached/embedded to each email.
Shaw et al. (U.S. Patent No. 5,848,397, hereinafter Shaw), filed contemporaneously with Marsh above (and with the same Assignee), relates to the same Juno free email service as at Marsh, but has more details – especially regarding background operations.
Reynar (U.S. Patent Application Publication No. 2002/0007309, hereinafter Reynar ‘309) discloses “[m]ethods for recognizing strings, labeling the strings with a semantic category and providing e-commerce actions based on the category is disclosed. The semantic category may include a type label and other metadata. … Tradenames, trademarks, formal names or types of consumer products may be labeled and actions to buy the products may be presented. The metadata may be used to implement coupon and affiliate programs to reward frequent shoppers or frequent recommenders.” (Abstract)
Reynar et al. (U.S. Patent Application Publication No. 2002/0029304, hereinafter Reynar ‘304), filed shortly after Reynar ‘309, is generally similar to Reynar ‘309 but appears to focus more specifically on the use or implementation in light of an XML schema.
Reynar et al. (U.S. Patent Application Publication No. 2002/0035581, hereinafter Reynar ‘581), filed shortly after Reynar ‘309 and Reynar ‘304, is generally similar to tehm but appears to focus more specifically on the use or implementation of an APIs and/or DLL to label strings.
Bosarge et al. (U.S. Patent Application Publication No. 2003/0191689, hereinafter Bosarge) discusses “A computer method and device for intercepting contracting client's sent electronic messages, scanning the message body content for key words, sending the key words to a remote central computer server which analyses the key words and enhances the message by attaching a relevant, contextual advertising tag line or image/banner/words/HTML/Flash, etc to the electronic message, and transmitting the enhanced message to a receiver.” (Abstract)
Tingo (U.S. Patent Application Publication No. 2007/0105536) discusses that “Apparatus and methods are provided for providing SMS notification, SMS advertisement, web advertisement and e-commerce systems for university communities. A messaging platform includes a web server and a database. The web server provides student, university, merchant and web advertiser interfaces for communications with students, university users, merchants and web advertisers, respectively, and back-end interfaces for communications with SMS aggregators and wireless carriers used to communicate SMS messages to the students' Mobile Devices and web advertisements to student clients. The database stores information regarding the students' demographic information and interest categories. The messaging platform may be used by university users and merchants to send SMS notification and advertisement messages, respectively, to the mobile devices of students based on interest category information extracted from the database. The messaging platform also may be used by web advertisers to display web advertisements in web pages displayed on student clients based on interest category information extracted from the database.” (Abstract).
Jacobs et al. (U.S. Patent Application Publication No. 2015/0358270, hereinafter Jacobs), filed in 2005, discusses the Google Gmail system as parsing the text of messages and placing advertisements based on the text or content.
Merrill et al. (U.S. Patent No. 8,600,415, hereinafter Merrill) describes “[m]ethods, apparatuses and systems enabling delivery of advertising to third-party short message service (SMS) content providers. An SMS content provider sends a request to an ad server for an advertisement to append to an outgoing mobile terminated message. The ad server retrieves an advertisement from the ad database that meets available character constraints as well as targeting parameters based on user area code, time, content-channel, and content of the message. If targeting parameters are satisfied, the ad server sends advertisement to SMS content provider to append to outgoing message. The ad server sends receipt of delivery to reporting database. Methods, apparatuses and systems are described for retrieving advertisements for delivery to mobile users, tracking retrieval of advertisements, and receiving compensation in exchange for advertisement distribution. Methods, apparatuses and systems are described for creating text-based advertisements, setting targeting parameters, and viewing ad delivery reports across third-party SMS content affiliates.” (Abstract).
Android Central Forums, Ads being attached to text messages h, downloaded from https://forums.androidcentral.com/google-nexus-6/890163-ads-being-attached-text-messages-h.html, posts dated May-June 2018, indicating ads attached to SMS digital messages, including according to whether “anything in the body of your text that might be vaguely related to the ad” (B. Diddy post on 5-28-2018 at 12:52 PM), and indicated as apparently or possibly “a new ‘feature’ of the Samsung Messenger app” (rcats63 post on 6-26-2018 at 11:58 PM).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622